Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-4 and 6-9 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches A display device comprising:
a display panel including an active region and a peripheral region adjacent to the active region;
n first touch sensors which are arranged successively along a first direction and extend in a second direction, each of the n first touch sensors including a plurality of first connecting parts and a plurality of first sensor parts electrically connected through the first connecting parts;
m second touch sensors which are insulated from the n first touch sensors, extend in the first direction, and are arranged successively along the second direction, each of the m second touch sensors including a plurality of second connecting parts and a plurality of second sensor parts electrically connected through the second connecting parts;
a plurality of signal lines configured to transmit a detection signal for detecting an input point of a touch pen to the n first touch sensors and the m second touch sensors; and
a blocking electrode disposed in the peripheral region adjacent to the active region,
wherein the plurality of first sensor parts, the plurality of second sensor parts, the plurality of second connecting parts, and the blocking electrode are disposed on a layer 
wherein a portion of the plurality of signal lines and the blocking electrode overlap each other in the peripheral region adjacent to the active region, and
wherein ends of the signal lines are respectively directly connected to the first and second connecting parts, respectively.  
Claim 8 is allowed since none of the prior art, alone or in combination, teaches A display device comprising:
a display panel including an active region and a peripheral region adjacent to the active region;
n first touch sensors which are arranged successively along a first direction and extend in a second direction, each of the n first touch sensors including a plurality of first connecting parts and a plurality of first sensor parts electrically connected through the first connecting parts;
m second touch sensors which are insulated from the n first touch sensors, extend in the first direction, and are arranged successively along the second direction, each of the m second touch sensors including a plurality of second connecting parts and a plurality of second sensor parts electrically connected through the second connecting parts;
a plurality of signal lines configured to transmit a detection signal for detecting an input point of a touch pen to the n first touch sensors and the m second touch sensors; and

wherein the plurality of first sensor parts, the plurality of second sensor parts, the plurality of second connecting parts, and the blocking electrode are disposed on a layer different from a layer on which the plurality of first connecting parts and the plurality of signal lines are disposed,
wherein a portion of the plurality of signal lines and the blocking electrode overlap each other in the peripheral region adjacent to the active region,
wherein ends of the signal lines are respectively connected to the first and second connecting parts, and wherein one of the plurality of first connecting parts and the plurality of second connecting parts are disposed on a corner of the active region.  
Claims 2-4, 6-7 and 9 are allowed for being dependent upon aforementioned independent claims 1 and 8.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624